           Case 5:19-cv-00087-JM Document 47 Filed 09/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

MARY BRAZIL                                                                      PLAINTIFF

V.                                 CASE NO. 5:19CV00087 JM

ARKANSAS DEPARTMENT OF HUMAN
SERVICES and TIM TAYLOR, in his
Individual capacity                                                          DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed with prejudice. All

relief sought is denied, and the case is closed.

       Dated this 24th day of September, 2020.



                                               __________________________________
                                               James M. Moody, Jr.
                                               United States District Judge
